This case is before the Court for adjudication on a re-hearing which was granted after an earlier opinion of this Court affirming the decree appealed from was filed herein on July 18, 1932.
The case was brought here on appeal from the Circuit Court of Dade County from a judgment affirming an order and judgment of the County Judge's Court of said county, which found and adjudged that an instrument admitted to probate as the last will and testament of one Francis Gardiner deceased, was not in fact the last will and testament of *Page 399 
the said Francis Gardiner, in consideration of which the probate thereof was ordered revoked.
In our former opinion prepared for this Court by Mr. Commissioner DAVIS, we affirmed the decree on the theory that while there was no legal basis in the evidence for the County Judge's order revoking the probate of the will on the ground of lack of testamentary capacity in the testator, Francis E. Gardiner, that nevertheless the decree appealed from could be supported by what the record showed as to alleged undue influence claimed to have been exerted against the testator.
But neither of the Courts below — the County Judge's Court nor the Circuit Court, indicated what the particular ground was upon which the decision revoking the probate of the will was grounded. We are not entirely satisfied that the same conclusion that was reached in the Courts below would have been reached by either the County Judge, or by the Circuit Court, had consideration by them of the case on its merits been confined solely to the question of alleged undue influence alone. For this reason we now rescind and withdraw so much of our previous opinion as relates to the question of alleged undue influence, remitting the determination of that question back to the Court of original jurisdiction, there to be re-examined, retried and reconsidered as a proposition standing by itself, without regard to anything this Court may have heretofore approved in adopting the opinion prepared by Mr. Commissioner DAVIS.
It is doubtless within the competency of this Court on an appeal in a case like this, to make an original examination of the facts, and from the record brought here on appeal, deduce the conclusion as to whether or not the judgment or decree appealed from should be affirmed as a correct result, however that decree was arrived at by the court below.
But we are constrained to think that the better course to *Page 400 
pursue, particularly in a case like the present where two distinct grounds (one undoubtedly insufficient to sustain the judgment) are involved, with nothing in the record to show which one it was that influenced the judgment or upon which one the courts below based their decisions, is to set aside the judgment and decree appealed from, and remand the cause to the court of original jurisdiction for further trial and hearing, where this controversy can be re-heard and reconsidered in the light of the law of this case as declared by the final appellate court, with special reference to the elimination of all grounds upon which the appellate court has held that no challenge of the will can be supported. See Chicago, Milwaukee St. P. R. Co. v. Tompkins, 176 U.S. 167, 44 L.Ed. 417, 20 Sup. Ct. Rep. 336.
Now therefore, upon re-hearing, the decree appealed from is set aside, and the cause remanded to the court of original jurisdiction, with leave to that court to permit a re-opening of the pleadings, and with leave to grant the privilege of taking further testimony if necessary, and thereafter to enter such new decree and judgment herein as will be according to law and the evidence and not inconsistent with the conclusions stated in our original opinion filed in this cause, as now modified and limited by this opinion on re-hearing. See Kurz v. Pappas, 107 Fla. 861, 146 Sou. Rep. 100. (On re-hearing, 104).
The constitutional writ of injunction heretofore granted herein will stand dissolved upon the filing of the mandate of this Court in the Circuit Court.
Original judgment of affirmance vacated on re-hearing and cause remanded for further proceedings in court of original jurisdiction.
DAVIS, C. J., WHITFIELD, ELLIS and BROWN, J. J., concur.
BUFORD, J., concurs specially.
TERRELL, J., dissents. *Page 401